Case 1:20-cv-00304-RM-KLM Document 26 Filed 04/24/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

 Civil Action No. 1:20-00304-RM-KLM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

  1.    15607 EAST GIRARD PLACE, AURORA, COLORADO;
  2.    $12,999.00 IN UNITED STATES CURRENCY;
  3.    1792 SOUTH NOME WAY, AURORA, COLORADO;
  4.    $1,418.00 IN UNITED STATES CURRENCY;
  5.    $1,857.00 IN UNITED STATES CURRENCY;
  6.    $33,000.00 IN UNITED STATES CURRENCY;
  7.    $19,156.00 IN UNITED STATES CURRENCY;
  8.    10641 SEDGWICK WAY, PARKER, COLORADO;
  9.    $8,609.00 IN UNITED STATES CURRENCY;
  10.   $20,101.00 IN UNITED STATES CURRENCY;
  11.   $6,567.00 IN UNITED STATES CURRENCY;
  12.   $14,250.00 IN UNITED STATES CURRENCY;
  13.   $14,130.00 IN UNITED STATES CURRENCY;
  14.   4 WESTERN UNION MONEY ORDERS;
  15.   $5,086.00 IN UNITED STATES CURRENCY;
  16.   $18,590.00 IN UNITED STATES CURRENCY;
  17.   $33,106.00 IN UNITED STATES CURRENCY;
  18.   $62,434.00 IN UNITED STATES CURRENCY; and
  19.   $7,440.00 IN UNITED STATES CURRENCY,

        Defendants.


              ORDER FOR WARRANT FOR ARREST OF PROPERTY IN REM


        THIS MATTER comes before the Court on the United States’ Verified Complaint for

 Forfeiture In Rem, and the Court being fully apprised, FINDS that the Court has jurisdiction over



                                                 1
Case 1:20-cv-00304-RM-KLM Document 26 Filed 04/24/20 USDC Colorado Page 2 of 3




 the following defendant assets, that there is probable cause to believe the defendant assets are

 subject to forfeiture, and that a Warrant for Arrest of the following defendant assets should enter:

           a.    15607 East Girard Place, Aurora, Colorado;
           b.    $12,999.00 in United States currency;
           c.    1792 South Nome Way, Aurora, Colorado;
           d.    $1,418.00 in United States currency;
           e.    $1,857.00 in United States currency;
           f.    $33,000.00 in United States currency;
           g.    $19,156.00 in United States currency;
           h.    10641 Sedgwick Way, Parker, Colorado;
           i.    $8,609.00 in United States currency;
           j.    $20,101.00 in United States currency;
           k.    $6,567.00 in United States currency;
           l.    $14,250.00 in United states currency;
           m.    $14,130.00 in United States currency;
           n.    4 Western Union Money Orders;
           o.    $5,086.00 in United States currency;
           p.    $18,590.00 in United States currency;
           q.    $33,106.00 in United States currency;
           r.    $62,434.00 in United States currency; and
           s.    $7,440.00 in United States currency,

        IT IS THEREFORE ORDERED that the Clerk of the Court shall enter a Warrant for Arrest

 of Property In Rem and that the United States Marshals Service and/or any other duly authorized

 law enforcement officer is directed to arrest and seize the above-referenced defendant assets as

 soon as practicable, and to use whatever means may be appropriate to protect and maintain it in

 your custody until further order of this Court.

        IT IS FURTHER ORDERED that the United States shall post notice on an official internet

 government site for at least 30 consecutive days, stating that all persons claiming or asserting an

 interest in the defendant assets must file a Claim and an Answer to the Complaint with the Court,

 and serve copies of same to the Assistant United States Attorney, to the addresses listed below:



                                                   2
Case 1:20-cv-00304-RM-KLM Document 26 Filed 04/24/20 USDC Colorado Page 3 of 3




       Clerk of the United States District Court          Elizabeth Young
       901 19th Street                                    Assistant United States Attorney United
       Denver, Colorado 80294                             States Attorney’s Office
                                                          1801 California St., Suite 1600
                                                          Denver, Colorado 80202


       SO ORDERED this 24th day of April, 2020.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   3
